Exhibit 10.2

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE is made as of the 1st day
of March, 2017. FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration paid or delivered to the
undersigned CONDOR HOSPITALITY REIT TRUST, a Maryland real estate investment
trust (“General Partner”), CONDOR HOSPITALITY TRUST, INC., a Maryland
corporation (“REIT”), the other “Subsidiary Guarantors” (as defined in the
Credit Agreement) that are a party hereto and the Additional Guarantors which
may hereafter become a party hereto, if any (hereinafter referred to
individually as a “Subsidiary Guarantor” and collectively, as “Subsidiary
Guarantors”; REIT, General Partner and the Subsidiary Guarantors are sometimes
hereinafter referred to individually as a “Guarantor” and collectively as
“Guarantors”), the receipt and sufficiency whereof are hereby acknowledged by
Guarantors, and for the purpose of seeking to induce KEYBANK NATIONAL
ASSOCIATION, a national banking association (hereinafter referred to as
“Lender”, which term shall also include each other Lender which may now be or
hereafter become a party to the “Credit Agreement” (as hereinafter defined), any
Lender acting as the Issuing Lender under the Credit Agreement and shall also
include any such individual Lender acting as agent for all of the Lenders), to
extend credit or otherwise provide financial accommodations to CONDOR
HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”)
under the Credit Agreement, and seeking to induce the Lender Hedge Providers to
provide financial accommodations by entering into derivative contracts that may
give rise to Hedge Obligations, which extension of credit and provision of
financial accommodations will be to the direct interest, advantage and benefit
of Guarantors, Guarantors do hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantee to Lender and the Lender Hedge
Providers the complete payment and performance of the following liabilities,
obligations and indebtedness of Borrower to Lender and Lender Hedge Providers
(hereinafter referred to collectively as the “Obligations”) (capitalized terms
that are used herein that are not otherwise defined herein shall have the
meanings set forth in the Credit Agreement):

(a) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Revolving Credit Notes made by
Borrower to the order of the Lenders in the aggregate principal face amount of
up to Ninety Million and No/100 Dollars ($90,000,000.00), and of the Swing Loan
Note made by Borrower to the order of the Swing Loan Lender in the principal
face amount of Five Million and No/100 Dollars ($5,000,000), together with
interest as provided in the Revolving Credit Notes and the Swing Loan Note and
together with any replacements, supplements, renewals, modifications,
consolidations, restatements, increases and extensions thereof; and

(b) the full and prompt payment and performance of any “Hedge Obligations” (as
defined in the Credit Agreement); and

(c) the full and prompt payment and performance when due of any and all
obligations of Borrower and any Guarantor to Lender under the Security
Documents, together with any replacements, supplements, renewals, modifications,
consolidations, restatements and extensions thereof; and

 

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

(d) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of each other note as may be issued
under that certain Credit Agreement dated of even date herewith (as replaced,
supplemented, amended, modified, consolidated, restated, increased or extended,
hereinafter referred to as the “Credit Agreement”) among Borrower, KeyBank, for
itself and as agent, and the other lenders now or hereafter a party thereto,
together with interest as provided in each such note, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases, and extensions thereof (the Revolving Credit Notes, the
Swing Loan Note and each of the notes described in this subparagraph (d) are
hereinafter referred to collectively as the “Note”); and

(e) the full and prompt payment and performance of any and all obligations of
Borrower to Lender and Issuing Lender under the terms of the Credit Agreement,
together with any replacements, supplements, renewals, modifications,
consolidations, restatements, and extensions thereof; and

(f) the full and prompt payment and performance of any and all other obligations
of Borrower to Lender under any other agreements, documents or instruments now
or hereafter evidencing, securing or otherwise relating to the indebtedness
evidenced by the Note or the Credit Agreement (the Note, the Credit Agreement,
the Security Documents and said other agreements, documents and instruments are
hereinafter collectively referred to as the “Loan Documents” and individually
referred to as a “Loan Document”).

Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Obligations” guaranteed hereby include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.

1. Agreement to Pay and Perform; Costs of Collection. Guarantors do hereby agree
that following and during the continuance of an Event of Default under the Loan
Documents if the Note is not paid by Borrower in accordance with its terms, or
if any and all sums which are now or may hereafter become due from Borrower to
Lender under the Loan Documents are not paid by Borrower in accordance with
their terms, or if any and all other obligations of Borrower to Lender under the
Note or of Borrower or any Guarantor under the other Loan Documents are not
performed by Borrower or Guarantor, as applicable, in accordance with their
terms, Guarantors will immediately upon demand make such payments and perform
such obligations. Guarantors further agree to pay Lender on demand all
reasonable costs and expenses (including court costs and reasonable attorneys’
fees and disbursements) paid or incurred by Lender in endeavoring to collect the
Obligations guaranteed hereby, to enforce any of the Obligations of Borrower
guaranteed hereby, or any portion thereof, or to enforce this Guaranty, and
until paid to Lender, such sums shall if not paid within five (5) days after
demand bear interest at the Default Rate set forth in Section 4.11 of the Credit
Agreement unless collection from Guarantors of interest at such rate would be
contrary to applicable law, in which event such sums shall bear interest at the
highest rate which may be collected from Guarantors under applicable law.

2. Reinstatement of Refunded Payments. If, for any reason, any payment to Lender
of any of the Obligations guaranteed hereunder is required to be refunded,
rescinded or returned by Lender to Borrower, or paid or turned over to any other
Person, including, without limitation, by reason of the operation of bankruptcy,
reorganization, receivership or insolvency laws or

 

2

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

similar laws of general application relating to creditors’ rights and remedies
now or hereafter enacted, Guarantors agree to pay to the Lender on demand an
amount equal to the amount so required to be refunded, paid or turned over (the
“Turnover Payment”), the obligations of Guarantors shall not be treated as
having been discharged by the original payment to Lender giving rise to the
Turnover Payment, and this Guaranty shall be treated as having remained in full
force and effect for any such Turnover Payment so made by Lender, as well as for
any amounts not theretofore paid to Lender on account of such obligations.

3. Rights of Lender to Deal with Collateral, Borrower and Other Persons. Each
Guarantor hereby consents and agrees that Lender may at any time, and from time
to time, without thereby releasing any Guarantor from any liability hereunder
and without notice to or further consent from any Guarantor or any other Person
or entity, either with or without consideration: release or surrender any lien
or other security of any kind or nature whatsoever held by it or by any Person,
firm or corporation on its behalf or for its account, securing any indebtedness
or liability hereby guaranteed; substitute for any collateral so held by it,
other collateral of like kind, or of any kind; modify the terms of the Note or
the other Loan Documents; extend or renew the Note for any period; grant
releases, compromises and indulgences with respect to the Note or the other Loan
Documents and to any Persons or entities now or hereafter liable thereunder or
hereunder; release any other guarantor (including any Guarantor), surety,
endorser, obligor or accommodation party of the Note or any other Loan
Documents; or take or fail to take any action of any type whatsoever. No such
action which Lender shall take or fail to take in connection with the Note or
the other Loan Documents, or any of them, or any security for the payment of the
indebtedness of Borrower to Lender or for the performance of any obligations or
undertakings of Borrower, any Guarantor or any other Person, nor any course of
dealing with Borrower or any other Person, shall release any Guarantor’s
obligations hereunder, affect this Guaranty in any way or afford any Guarantor
any recourse against Lender. The provisions of this Guaranty shall extend and be
applicable to all replacements, supplements, renewals, amendments, extensions,
consolidations, restatements and modifications of the Note and the other Loan
Documents, and any and all references herein to the Note and the other Loan
Documents shall be deemed to include any such replacements, supplements,
renewals, extensions, amendments, consolidations, restatements or modifications
thereof. Without limiting the generality of the foregoing, Guarantors
acknowledge the terms of Section 2.11 of the Credit Agreement pursuant to which
the Total Commitment under the Credit Agreement may be increased up to
$400,000,000.00 and of Section 18.3 of the Credit Agreement and agree that this
Guaranty shall extend and be applicable to each new or replacement note
delivered by Borrower pursuant thereto without notice to or further consent from
Guarantors, or any of them.

4. No Contest with Lender; Subordination. So long as any of the Obligations
hereby guaranteed remain unpaid or undischarged or any Lender has any obligation
to make Loans or issue Letters of Credit, Guarantors will not, by paying any sum
recoverable hereunder (whether or not demanded by Lender) or by any means or on
any other ground, claim any set-off or counterclaim against Borrower in respect
of any liability of any Guarantor to Borrower or, in proceedings under federal
bankruptcy law or insolvency proceedings of any nature, prove in competition
with Lender in respect of any payment hereunder or be entitled to have the
benefit of any counterclaim or proof of claim or dividend or payment by or on
behalf of Borrower or the benefit of any other security for any of the
Obligations hereby guaranteed which, now or

 

3

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

hereafter, Lender may hold or in which it may have any share. For so long as any
Lender has any obligation to make Loans or issue Letters of Credit or any
Letters of Credit or other Obligations (other than obligations which survive
termination of the Credit Agreement as to which no claim has been made) remain
outstanding or subject to any bankruptcy preference period or any other
possibility of disgorgement (such period, the “Lock-out Period”), Guarantors
hereby expressly waive any right of contribution or reimbursement from or
indemnity against Borrower or any other Guarantor, whether at law or in equity,
arising from any payments made by any Guarantor pursuant to the terms of this
Guaranty, and Guarantors acknowledge that Guarantors have no right whatsoever to
proceed against Borrower, any other Guarantor or any other Person for
reimbursement of any such payments except for those rights of each Guarantor
under the Contribution Agreement; provided, however, each Guarantor agrees not
to pursue or enforce any of its rights under the Contribution Agreement or
otherwise and each Guarantor agrees not to make or receive any payment on
account of the Contribution Agreement or otherwise so long as any of the
Obligations remain unpaid or undischarged or any Lender has any obligation to
make Loans or issue Letters of Credit. In the event any Guarantor shall receive
any payment under or on account of the Contribution Agreement or otherwise, it
shall hold such payment as trustee for Lender and be paid over to Lender on
account of the indebtedness of Borrower to Lender but without reducing or
affecting in any manner the liability of Guarantors under the other provisions
of this Guaranty except to the extent the principal amount or other portion of
such indebtedness shall have been reduced by such payment. In connection with
the foregoing, Guarantors expressly waive any and all rights of subrogation to
Lender against Borrower, any other Guarantor or any other Person, and Guarantors
hereby waive any rights to enforce any remedy which Lender may have against
Borrower, any other Guarantor or any other Person and any rights to participate
in any collateral for Borrower’s obligations under the Loan Documents.
Guarantors hereby subordinate any and all indebtedness of Borrower or any other
Guarantor now or hereafter owed to any Guarantor to all indebtedness of Borrower
or any other Guarantor to Lender, and agree with Lender that (a) Guarantors
shall not demand or accept any payment from Borrower or any other Guarantor on
account of such indebtedness, (b) Guarantors shall not claim any offset or other
reduction of Guarantors’ obligations hereunder because of any such indebtedness,
and (c) Guarantors shall not take any action to obtain any interest in any of
the security described in and encumbered by the Loan Documents because of any
such indebtedness; provided, however, that, if Lender so requests, such
indebtedness shall be collected, enforced and received by Guarantors as trustee
for Lender and be paid over to Lender on account of the indebtedness of Borrower
or such Guarantor to Lender, but without reducing or affecting in any manner the
liability of Guarantors under the other provisions of this Guaranty except to
the extent the principal amount or other portion of such outstanding
indebtedness shall have been reduced by such payment.

5. Waiver of Defenses. Guarantors hereby agree that their obligations hereunder
shall not be affected or impaired by, and hereby waive and agree not to assert
or take advantage of any defense based on:

(a) (i) any change in the amount, interest rate or due date or other term of any
of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby

 

4

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

guaranteed, or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, the
Credit Agreement, any of the other Loan Documents, or any other documents,
instruments or agreements relating to the obligations hereby guaranteed or any
other instrument or agreement referred to therein or evidencing any obligations
hereby guaranteed or any assignment or transfer of any of the foregoing;

(b) any subordination of the payment of the obligations hereby guaranteed to the
payment of any other liability of Borrower or any other Person;

(c) any act or failure to act by Borrower or any other Person which may
adversely affect any Guarantor’s subrogation rights, if any, against Borrower or
any other Person to recover payments made under this Guaranty;

(d) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed;

(e) any application of sums paid by Borrower or any other Person with respect to
the liabilities of Lender, regardless of what liabilities of the Borrower remain
unpaid;

(f) any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;

(g) either with or without notice to Guarantors, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

(h) any statute of limitations in any action hereunder or for the collection of
the Note or for the payment or performance of any obligation hereby guaranteed;

(i) the incapacity, lack of authority, death or disability of Borrower, any
Guarantor or any other Person or entity, or the failure of Lender to file or
enforce a claim against the estate (either in administration, bankruptcy or in
any other proceeding) of Borrower or any Guarantor or any other Person or
entity;

(j) the dissolution or termination of existence of Borrower, any Guarantor or
any other Person or entity;

(k) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of Borrower or any Guarantor or any other
Person or entity;

(l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person or entity, or any of Borrower’s or any
Guarantor’s or any other Person’s or entity’s properties or assets;

(m) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of the Collateral, any Borrowing Base Property, any other Real Estate
or any of the improvements located thereon;

 

5

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

(n) the failure of Lender to give notice of the existence, creation or incurring
of any new or additional indebtedness or obligation of Borrower or of any action
or nonaction on the part of any other Person whomsoever in connection with any
obligation hereby guaranteed;

(o) any failure or delay of Lender to commence an action against Borrower or any
other Person, to assert or enforce any remedies against Borrower under the Note
or the other Loan Documents, or to realize upon any security;

(p) any failure of any duty on the part of Lender to disclose to any Guarantor
any facts it may now or hereafter know regarding Borrower (including, without
limitation Borrower’s financial condition), any other Person, the Collateral, or
any other assets or liabilities of such Persons, whether such facts materially
increase the risk to Guarantors or not (it being agreed that Guarantors assume
responsibility for being informed with respect to such information);

(q) failure to accept or give notice of acceptance of this Guaranty by Lender;

(r) failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed;

(s) failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;

(t) any and all other notices whatsoever to which Guarantors might otherwise be
entitled;

(u) any lack of diligence by Lender in collection, protection or realization
upon any collateral securing the payment of the indebtedness or performance of
obligations hereby guaranteed;

(v) the invalidity or unenforceability of the Note, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;

(w) the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Note or the other Loan Documents or the Hedge
Obligations;

(x) any transfer by Borrower or any other Person of all or any part of the
security encumbered by the Loan Documents;

(y) the failure of Lender to perfect any security or to extend or renew the
perfection of any security; or

(z) to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which Guarantors might otherwise be entitled, it being
the intention that the obligations of Guarantors hereunder are absolute,
unconditional and irrevocable.

 

6

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
the Borrower, the other Guarantors or other Persons and that such Guarantor may
therefore incur partially or totally nonreimbursable liability hereunder.
Nevertheless, Guarantors hereby authorize and empower Lender, its successors,
endorsees and assigns, to exercise in its or their sole discretion, any rights
and remedies, or any combination thereof, which may then be available, it being
the purpose and intent of Guarantors that the obligations hereunder shall be
absolute, continuing, independent and unconditional under any and all
circumstances. Notwithstanding any other provision of this Guaranty to the
contrary, for so long as the Lock-Out Period is in existence, each Guarantor
hereby waives and releases any claim or other rights which such Guarantor may
now have or hereafter acquire against Borrower or any other Guarantor or other
Person of all or any of the obligations of Guarantors hereunder that arise from
the existence or performance of such Guarantor’s obligations under this Guaranty
or any of the other Loan Documents, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, by any payment made hereunder or otherwise, including,
without limitation, the right to take or receive from Borrower or any other
Guarantor or other Person, directly or indirectly, in cash or other property or
by setoff or in any other manner, payment or security on account of such claim
or other rights, except for those rights of each Guarantor under the
Contribution Agreement; provided, however, each Guarantor agrees not to pursue
or enforce any of its rights under the Contribution Agreement and each Guarantor
agrees not to make or receive any payment on account of the Contribution
Agreement so long as any of the Obligations remain unpaid or undischarged or any
Lender has any obligation to make Loans or issue Letters of Credit. In the event
any Guarantor shall receive any payment under or on account of the Contribution
Agreement, it shall hold such payment as trustee for Lender and be paid over to
Lender on account of the indebtedness of Borrower to Lender but without reducing
or affecting in any manner the liability of Guarantors under the other
provisions of this Guaranty except to the extent the principal amount or other
portion of such indebtedness shall have been reduced by such payment.
Notwithstanding any other provision of the Guaranty to the contrary, each
Guarantor waives and releases any right to participate in any claim or remedy of
Lender against Borrower or any other Guarantor or other Person or any Collateral
which Lender now has or hereafter acquires, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, by any payment
made hereunder or otherwise, including, without limitation, the right to take or
receive from Borrower or any other Guarantor or other Person, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim or other rights,

6. Guaranty of Payment and Performance and Not of Collection. This is a guaranty
of payment and performance and not of collection. The liability of Guarantors
under this Guaranty shall be primary, direct and immediate and not conditional
or contingent upon the pursuit of any remedies against Borrower or any other
Person, nor against securities or liens available to Lender, its successors,
successors in title, endorsees or assigns. Guarantors hereby waive any right to
require that an action be brought against Borrower or any other Person or to
require that resort be had to any security or to any balance of any deposit
account or credit on the books of Lender in favor of Borrower or any other
Person.

 

7

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

7. Rights and Remedies of Lender. In the event of an Event of Default under the
Note or the other Loan Documents, or any of them, that is continuing (it being
understood that the Lender has no obligation to accept any cure after an Event
of Default occurs), Lender shall have the right to enforce its rights, powers
and remedies thereunder or hereunder or under any other Loan Document, in any
order, and all rights, powers and remedies available to Lender in such event
shall be nonexclusive and cumulative of all other rights, powers and remedies
provided thereunder or hereunder or by law or in equity. Accordingly, Guarantors
hereby authorize and empower Lender upon the occurrence and during the
continuance of any Event of Default under the Note or the other Loan Documents,
at its sole discretion, and without notice to Guarantors, to exercise any right
or remedy which Lender may have, including, but not limited to, foreclosure,
exercise of rights of power of sale, acceptance of a deed or assignment in lieu
of foreclosure, appointment of a receiver, exercise of remedies against personal
property, or enforcement of any assignment of leases, as to any security,
whether real, personal or intangible. At any public or private sale of any
security or collateral for any of the Obligations guaranteed hereby, whether by
foreclosure or otherwise, Lender may, in its discretion, purchase all or any
part of such security or collateral so sold or offered for sale for its own
account and may apply against the amount bid therefor all or any part of the
balance due it pursuant to the terms of the Note or any other Loan Document
without prejudice to Lender’s remedies hereunder against Guarantors for
deficiencies. If the Obligations guaranteed hereby are partially paid by reason
of the election of Lender to pursue any of the remedies available to Lender, or
if such Obligations are otherwise partially paid, this Guaranty shall
nevertheless remain in full force and effect, and Guarantors shall remain liable
for the entire balance of the Obligations guaranteed hereby even though any
rights which any Guarantor may have against Borrower or any other Person may be
destroyed or diminished by the exercise of any such remedy.

8. Application of Payments. Guarantors hereby authorize Lender, without notice
to Guarantors, to apply all payments and credits received from Borrower, any
Guarantor or any other Person or realized from any security in such manner and
in such priority as set forth in the Credit Agreement.

9. Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, Lender may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of Lender allowed in any proceedings
relative to such Guarantor, or any of such Guarantor’s properties or assets,
and, irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or deliverable on any such claim. Guarantors covenant
and agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law (whether statutory, common law,
case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Lender to enforce any rights of Lender against
Guarantors by virtue of this Guaranty or otherwise.

 

8

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

10. Covenants of Guarantors. Guarantors hereby covenant and agree with Lender
that until all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower under, by reason of, or pursuant to the
Note and the other Loan Documents have been completely performed and Lender has
no further obligation to make Loans or issue Letters of Credit, Guarantors will
comply with any and all covenants applicable to Guarantors set forth in the
Credit Agreement and the Contribution Agreement.

11. Rights of Set-off. Regardless of the adequacy of any collateral, during the
continuance of any Event of Default under the Note or the other Loan Documents,
Lender may at any time and without notice to Guarantors, but subject to the
prior written approval of Agent, set-off and apply the whole or any portion or
portions of any or all deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or branch of Lender
where the deposits are held) now or hereafter held by Lender or other sums
credited by or due from any Lender to any Guarantor and any securities or other
property of the Guarantors in the possession of such Lender against amounts
payable under this Guaranty, whether or not any other person or persons could
also withdraw money therefrom.

12. Changes in Writing; No Revocation. This Guaranty may not be changed orally,
and no obligation of any Guarantor can be released or waived by Lender except as
provided in Sections 5.4 or 27 of the Credit Agreement. This Guaranty shall be
irrevocable by Guarantors until all indebtedness guaranteed hereby has been
completely repaid and all obligations and undertakings of Borrower under, by
reason of, or pursuant to the Note, the Letters of Credit and the other Loan
Documents have been completely performed and the Lenders have no further
obligation to advance Loans or issue Letters of Credit under the Credit
Agreement.

13. Notices. Each notice, demand, election or request provided for or permitted
to be given pursuant to this Guaranty (hereinafter in this Section 13 referred
to as “Notice”), but specifically excluding to the maximum extent permitted by
law any notices of the institution or commencement of foreclosure proceedings,
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Tom Schmitt

Telecopy No.: (770) 510-2195

 

9

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

and

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

and

Dentons US LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to the Guarantors:

Condor Hospitality Limited Partnership

4800 Montgomery Lane, Suite 220

Bethesda, Maryland 20814

Attn: Jonathan J. Gantt

Telecopy No.:                

With a copy to:

McGrath North Mullin & Kratz, PC LLO

First National Tower, Suite 3700

1601 Dodge Street

Omaha, Nebraska 68102

Attn: Jason D. Benson, Esq.

Telecopy No.: (402) 952-6864

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days’ prior Notice thereof, Borrower, Guarantors or Lenders
shall have the right from time to time and at any time during the term of this
Guaranty to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America

 

10

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

14. Governing Law. GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE OBLIGATIONS
OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

15. CONSENT TO JURISDICTION; WAIVERS. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY,
AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I) TO
THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT TO
TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK OR
VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES. EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY. EACH
GUARANTOR HEREBY WAIVES ITS RIGHTS TO PERSONAL SERVICE AND AGREES THAT, IN
ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW,
ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH
GUARANTOR AT THE ADDRESS SET FORTH IN PARAGRAPH 13 ABOVE, AND SERVICE SO MADE
SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL BE SO MAILED. NOTHING
CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM BRINGING ANY SUIT, ACTION
OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND AGAINST ANY
GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF ANY GUARANTOR, WITHIN ANY
OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN
ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED
HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE RIGHTS AND
OBLIGATIONS OF GUARANTORS AND LENDER HEREUNDER OR OF THE SUBMISSION HEREIN MADE
BY GUARANTORS TO PERSONAL JURISDICTION WITHIN THE STATE OF NEW YORK. EACH
GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT. EACH GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
ACKNOWLEDGE THAT LENDER HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS PARAGRAPH 15. EACH GUARANTOR
ACKNOWLEDGES THAT THEY HAVE HAD AN OPPORTUNITY TO REVIEW THIS PARAGRAPH 15 WITH
THEIR LEGAL COUNSEL AND THAT SUCH GUARANTOR AGREES TO THE FOREGOING AS THEIR
FREE, KNOWING AND VOLUNTARY ACT.

 

11

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

16. Successors and Assigns. The provisions of this Guaranty shall be binding
upon Guarantors and their respective heirs, successors, successors in title,
legal representatives, and assigns, and shall inure to the benefit of Lender,
its successors, successors in title, legal representatives and assigns, and the
holders of the Hedge Obligations. No Guarantor shall assign or transfer any of
its rights or obligations under this Guaranty without the prior written consent
of Lender.

17. Assignment by Lender. This Guaranty is assignable by Lender in whole or in
part in conjunction with any assignment of the Note or portions thereof, and any
assignment hereof or any transfer or assignment of the Note or portions thereof
by Lender shall operate to vest in any such assignee the rights and powers, in
whole or in part, as appropriate, herein conferred upon and granted to Lender.

18. Severability. If any term or provision of this Guaranty shall be determined
to be illegal or unenforceable, all other terms and provisions hereof shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

19. Disclosure. Guarantors agree that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty to assignees or participants
and potential assignees or participants hereunder subject to the terms and
provisions of the Credit Agreement.

20. No Unwritten Agreements. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

21. Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Guarantors under this Guaranty.

22. Ratification. Guarantors do hereby restate, reaffirm and ratify each and
every warranty and representation regarding Guarantors or their Subsidiaries set
forth in the Credit Agreement as if the same were more fully set forth herein.

23. Joint and Several Liability. Each of the Guarantors covenants and agrees
that each and every covenant and obligation of Guarantors hereunder shall be the
joint and several obligations of each of the Guarantors.

24. Fair Consideration. The Guarantors represent that the Guarantors are engaged
in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Credit Agreement.

 

12

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

25. Counterparts. This Guaranty and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

26. Condition of Borrower. Without reliance on any information supplied by the
Lender, each Guarantor has independently taken, and will continue to take,
whatever steps it deems necessary to evaluate the financial condition and
affairs of the Borrower or any collateral, and the Lender shall not have any
duty to advise any Guarantor of information at any time known to the Lender
regarding such financial condition or affairs or any collateral.

[CONTINUED ON NEXT PAGE]

 

13

GUARANTY (CONDOR)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of the
day and year first above written.

 

GUARANTORS: CONDOR HOSPITALITY REIT TRUST, a Maryland real estate investment
trust By:   /s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt

Title:

  Vice President

 

CONDOR HOSPITALITY TRUST, INC., a Maryland corporation By:   /s/ Jonathan J.
Gantt

Name:   Jonathan J. Gantt Title:   Senior Vice President & Chief Financial  
Officer

 

TRS LEASING, INC., a Virginia corporation

By:   /s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President

 

SPPR-SOUTH BEND, LLC, a Delaware limited liability company By:   Condor
Hospitality Limited Partnership, a Virginia limited partnership, its manager  
By:   Condor Hospitality REIT Trust, a Maryland real estate investment trust,
its general partner     By:   /s/ Jonathan J. Gantt

    Name:   Jonathan J. Gantt     Title:   Vice President

(SIGNATURES CONTINUED ON NEXT PAGE)

SIGNATURE PAGE TO UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE -
KEYBANK/CONDOR 2017



--------------------------------------------------------------------------------

CDOR SAN SPRING, LLC, a Delaware limited

liability company

By:   /s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President

 

TRS SAN SPRING, LLC, a Delaware limited liability company By:   /s/ Jonathan J.
Gantt

Name:   Jonathan J. Gantt Title:   Vice President

 

SPPR-DOWELL, LLC, a Delaware limited liability company By:   SPPR-Dowell
Holdings, Inc., a Delaware corporation, its manager   By:   /s/ Jonathan J.
Gantt

  Name:   Jonathan J. Gantt   Title:   Vice President

 

SPPR-DOWELL HOLDINGS, INC., a Delaware corporation By:   /s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President

(SIGNATURES CONTINUED ON NEXT PAGE)

SIGNATURE PAGE TO UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE -
KEYBANK/CONDOR 2017



--------------------------------------------------------------------------------

SPPR-DOWELL TRS SUBSIDIARY, LLC, a Delaware limited liability company By:  
Condor Hospitality REIT Trust, a Maryland real estate investment trust, its
manager   By:   /s/ Jonathan J. Gantt

  Name:   Jonathan J. Gantt   Title:   Vice President

 

SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited partnership

By:

  Solomons GP, LLC, a Delaware limited liability company, its general partner  
By:   /s/ Jonathan J. Gantt

  Name:   Jonathan J. Gantt   Title:   Vice President

 

SOLOMONS GP, LLC, a Delaware limited liability company

By:

  /s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President

 

TRS SUBSIDIARY, LLC, a Delaware limited liability company

By:

  /s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President

(SIGNATURES CONTINUED ON NEXT PAGE)

SIGNATURE PAGE TO UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE -
KEYBANK/CONDOR 2017



--------------------------------------------------------------------------------

SPPR-HOTELS, LLC, a Delaware limited liability company By:   SPPR Holdings,
Inc., a Delaware corporation, its manager   By:   /s/ Jonathan J. Gantt

  Name:   Jonathan J. Gantt   Title:   Vice President

 

SPPR HOLDINGS, INC., a Delaware corporation

By:

  /s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President

 

SPPR TRS SUBSIDIARY, LLC, a Delaware limited liability company

By:

  TRS Leasing, Inc., a Virginia corporation, its manager   By:   /s/ Jonathan J.
Gantt

  Name:   Jonathan J. Gantt   Title:   Vice President

SIGNATURE PAGE TO UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE -
KEYBANK/CONDOR 2017



--------------------------------------------------------------------------------

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Paragraph 15 hereof and Section 25 of the Credit Agreement.

 

KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders By:   /s/ Jennifer L.
Power

Name:   Jennifer L. Power Title:   Vice President

SIGNATURE PAGE TO UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE -
KEYBANK/CONDOR 2017